                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

SCOTT BLEVINS #243981,

               Plaintiff,
                                                     File no: 2:17-CV-170
v.
                                                     HON. ROBERT J. JONKER
MICHIGAN DEPARTMENT OF
CORRECTIONS, et al.,

               Defendant.
                                    /

                            ORDER APPROVING MAGISTRATE'S
                             REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on March 25, 2019 (ECF No. 16). The Report and Recommendation

was duly served on the parties. No objections have been filed under 28 U.S.C. § 636(b)(1)(C).

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 16) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that Defendants’ motion to dismiss (ECF No. 13) is

DENIED.

        IT IS FURTHER ORDERED that the case of Blevins v. Naeyaert, case no. 2:17-CV-185,

shall be consolidated with the above matter. All further pleadings in case no. 2:17-CV-185 shall be

docketed in this case.


Date:   April 27, 2019                       /s/ Robert J. Jonker
                                             ROBERT J. JONKER
                                             CHIEF UNITED STATES DISTRICT JUDGE
